Citation Nr: 0601421	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE


Entitlement to an evaluation in excess of 50 percent for 
schizophrenic reaction, undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This appeal arises from an April 2000 rating decision of the 
Buffalo, New York, Regional Office (RO) which determined that 
the disability evaluation for the veteran's service-connected 
schizophrenic reaction, undifferentiated type, should be 
increased from 10 percent to 50 percent.  The veteran's 
notice of disagreement (NOD) was received in May 2000.  The 
RO issued the statement of the case (SOC) in June 2000.  The 
veteran's substantive appeal was received in August 2000.

In an April 2001 decision, the Board denied an evaluation in 
excess of 50 percent for the veteran's service-connected 
schizophrenic reaction.  The veteran then appealed the 
Board's April 2001 decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

In February 2002, the VA General Counsel and the veteran's 
representative filed a Joint Motion asking the Court to 
remand the Board's decision and to stay further proceedings.  
Principally, the parties agreed to remand this matter to the 
Board for further consideration of the evidence and for a 
more complete analysis of the reasons and bases supporting 
its decision.  The parties also agreed that a remand was 
warranted inasmuch as the veteran had made reference to 
private medical records (from Silver Creek Hospital) which 
were pertinent to the claim, but that these records had not 
been secured.  Later in February 2002, the Court issued an 
order granting the Joint Motion, vacating the Board's April 
2001 decision, and remanding the case to the Board.

When the case again came before the Board in October 2003, it 
was remanded to the RO in accordance with the aforementioned 
directives in the Joint Motion and the Court Order.  
Thereafter, the Board issued a decision on the merits in 
September 2005.  However, in January 2006, the Board issued a 
decision vacating our September 2005 decision, inasmuch as it 
had come to the Board's attention that additional evidence 
had been received by VA in August 2005, prior to the issuance 
of the Board's September 2005 decision.
The present decision is issued in place of the vacated 
September 2005 Board decision, and will include consideration 
of the evidence which was received by VA in August 2005, 
which is now part of the claims folder.


FINDINGS OF FACT

The evidence of record preponderates against a finding that 
the veteran's schizophrenic reaction, undifferentiated type, 
has resulted in occupational and social impairment with 
deficiencies in most areas; in addition, there is no evidence 
that he has displayed symptoms such as: obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for schizophrenic 
reaction, undifferentiated type, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In March and August 2004 letters implementing VA's duty to 
notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  The 
August 2004 letter provided full notice as to the VCAA's 
provisions, including the statement, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)  In addition, the veteran 
was advised by virtue of an April 2000 rating decision and a 
detailed June 2000 Statement of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
points out that the case was remanded in October 2003 for, 
among other reasons, to obtain private medical records from 
Silver Creek Hospital.  The veteran was advised of this fact 
in correspondence from VA dated in March 2004, and he was 
requested to complete an enclosed authorization form so that 
these records could be obtained.  He never responded to that 
request, and never provided the requested authorization form.

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and to assist him in developing relevant evidence.  In 
this regard, the case was remanded by the Board in October 
2003 to assure that all statutory duty to assist and notify 
requirements were met, and Supplemental SOCs were provided in 
March and June 2005.  Accordingly, the Board finds that no 
prejudice will result from an adjudication of this matter.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA medical records have been secured for the file, and a 
recent VA examination was conducted in 2004.  Additional 
evidence was submitted for the record in August 2005 which 
was accompanied by correspondence constituting a waiver of 
initial consideration of that evidence by the AOJ.  For its 
part, VA has done everything reasonably possible to assist 
the veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran filed a claim for service connection for 
"nerves" in September 1973.  He indicated that he had not 
been treated in service for the claimed condition.  

A November 1973 hospitalization summary from the Buffalo VA 
Medical Center (VAMC) was received by the RO in January 1974.  
It indicated that the veteran had been diagnosed with 
schizophrenia, chronic undifferentiated type.  On admission, 
the veteran had expressed irrational guilt and delusional 
ideas about having a urethral discharge, venereal disease, 
and brain damage.  The psychiatrist making the report noted 
that the veteran had been experiencing delusions "for 
years".  The veteran reported that prior to his hospital 
admission he had become increasingly withdrawn and suicidal.  
He reported long-standing auditory hallucinations.  On 
admission, he was found to be anxious, distractible, guarded, 
and suspicious.  He was depressed and fluctuated between 
tearfulness and blunted affect.  The psychiatrist indicated 
that with supportive and educational psychotherapy the 
veteran had become more relaxed, less preoccupied, more 
spontaneous, and free from feelings of depression and acute 
psychotic symptoms.  On discharge, the veteran was reported 
to be employable.

In a rating decision of January 1974, the RO granted service 
connection for schizophrenic reaction, undifferentiated type, 
assigning a 10 percent disability rating.

The veteran made contact with the RO through his service 
representative in January 2000, maintaining that his symptoms 
had progressively increased to such an extent as to warrant 
an evaluation in excess of 10 percent.  He reported that he 
had received treatment at the Buffalo VAMC.


Progress notes, dated 1993 to 2000, from the Buffalo VAMC 
were received in February and March 2000.  These records 
document diagnoses of major depression, recurrent, with 
psychotic features, and PTSD.  A January 3, 2000, social work 
progress note states that the veteran presented with feelings 
of helplessness and hopelessness, but denied suicidal 
ideation and substance abuse.  He stated that he had 
discontinued his cardiac and psychiatric medications, and 
that he was having trouble with his 17-year-old son due to 
the son's alcohol and drug use.  During this contact, the 
veteran signed a contract promising to take his medication, 
exercise three times per week, participate in a hobby, and 
take measures to deal with his son.  A January 26, 2000, 
progress note states that the veteran had been recently 
hospitalized and needed present activities to help him with 
his episode of depression.  It indicates the veteran's plan 
to return to work, but notes his continuing feelings of 
depression with self-depreciating thoughts.  Neither of these 
reports indicate the presence of psychotic symptoms or make a 
diagnosis pertaining to psychosis.

The veteran was afforded a VA examination in March 2000.  He 
was accompanied by his wife, and reported that they had two 
children.  He reported that he had received treatment over 
the years for his psychotic symptoms.  He stated that he had 
worked at the Ford stamping plant since discharge from 
service, and that he had experienced a "breakdown" in 1999 
and had not worked since that time.  He urged that since the 
relapse of his symptoms, he had not been able to "put 
himself together."  On examination, the veteran was oriented 
times three.  His memory for recent and remote events was 
deemed to be adequate.  He did have difficulty answering even 
simple questions, and had difficulty concentrating.  He 
became very circumstantial at times, and had demonstrated 
some difficulty organizing his thoughts.  The veteran claimed 
to be "very suicidal" but stated that he had no plan with 
respect to his suicidal ideation.  He denied homicidal 
ideation.  He stated his belief that people were out to get 
him and claimed to experience hallucinations concerning 
Vietnam.  He indicated that he performed only simple tasks 
and that he tended to lose track of things.  The diagnosis 
was schizophrenia, undifferentiated

type.  The examiner indicated that the veteran's Global 
Assessment of Functioning (GAF) score was 50, and stated that 
his functioning both at social and occupational levels was 
very poor.

Based upon the veteran's statement, the VA examination, and 
records from the Buffalo VAMC, the RO determined that his 
service-connected disorder warranted a 50 percent disability 
evaluation.  The veteran, through his service representative, 
submitted his NOD in May 2000.  He urged that the evidence 
supported an increased evaluation, and pointed out that his 
symptoms included hallucinations, suicidal ideation, and 
intermittent inability to perform activities of daily living.

In June 2002, the veteran submitted a record of his 
prescribed medications and costs in 2001 and 2002.

Private medical records from Lake Shore Hospital show that 
the veteran was treated in August 1999 for major depression, 
recurrent, "rule out" psychotic feature.  He was admitted 
in August 1999 for complaints of a 25-year history of 
depression and flashbacks of the Vietnam War.  Symptoms 
including insomnia, a terrible appetite, suicidal ideation, 
and restricted insight were noted.  An admission GAF of 20-
30, with active suicidal ideation was recorded.  The 
prognosis was fair to good with appropriate treatment.

Private medical records from the Cleveland Clinic show that 
the veteran was treated in June 2000.  At that time, the 
veteran's chief complaint was depression.  He denied having 
weight loss and suicidal ideation and stated that his 
appetite was fine.  It was noted that the veteran was still 
working at a stamping plant and was married.  The record 
indicated that nine months previously he was thinking of 
suicide, but had no such thought recently.  

The file also contains private medical records of Dr. M. 
dated from June to September in 2000.  During that time, Dr. 
M. treated the veteran for continuing symptoms associated 
with depression.




In October 2003, the case came before the Board, at which 
time it was remanded for additional evidentiary development 
to include requesting private medical records from Silver 
Creek Hospital and scheduling the veteran for a VA 
psychiatric examination.  In March 2004, the VA issued 
correspondence to the veteran indicating that records from 
Silver Creek Hospital were being sought and enclosing an 
authorization form for him to complete to obtain those 
records.  Subsequently, the veteran never completed that form 
and accordingly, those records were not obtained.

A June 2004 VA psychiatric note indicated that the veteran 
was sleeping better since his Wellbutrin dosage was cut down.  
Mental status examination revealed that the veteran was 
casually dressed and appropriately groomed.  Affect was 
blunted and mood was euthymic.  Orientation and memory were 
intact and memory and judgment were good.  There were no 
delusions or hallucinations and no suicidal or homicidal 
ideations.  A diagnosis of depression was made.  

Another VA examination was conducted in August 2004, and the 
claims folder was reviewed.  The examiner indicated that the 
veteran was still employed, although he had taken extended 
leave of absences from 2000-2003 due to psychiatric 
hospitalizations.  The report indicated that the veteran 
would be reporting to his job at an automotive company 
(production staff) after the examination and it was noted 
that his shift was from 3:00 pm to 11:30 pm, a shift that the 
veteran prefers.  It was noted that his last hospital 
admission was two years previously, and that was also his 
last suicide attempt (by pills only).  The veteran identified 
symptoms including insomnia, nightmares of events in service, 
and depression.

The mental status examination revealed that the veteran was 
adequately groomed and well oriented, times three.  Speech 
was spontaneous and of adequate volume.  Affect was described 
as somewhat blunted.  There was no evidence of gross 
delusional features and it was noted that the veteran was 
taking anti-psychotic medication, Risperdal.  Thought 
processes were coherent and intellect was average.  A history 
of suicide attempts in the past was reported, but the 
examiner indicated that he did not feel that the veteran was 
actively dangerous to himself or others.  A diagnosis of 
undifferentiated type, schizophrenia, in partial remission 
while on anti-psychotic medication Risperdal, was made.  A 
diagnosis of depressive disorder was made as the examiner 
explained that this was super-imposed on the schizophrenia.  

The VA examiner further explained that the veteran's on-going 
stressors included underlying difficulties related to a 
combination of psychiatric symptoms.  A history of delusional 
thinking was noted.  A GAF score of 44, was assigned due to 
combined on-going schizophrenia, in partial remission, and 
depressive disorder.  The examiner observed that it was not 
easy to separate the two conditions at this point.  The 
examiner observed that the veteran had moderate employment 
limitations, based on his three extended leaves from work for 
psychiatric reasons.  The examiner reported that the veteran 
was currently working and needed to continue outpatient 
psychiatric treatment indefinitely.  She stated that only 
time would tell whether he would have further problems 
occupationally. 

A November 2004 VA psychiatric note indicated that the 
veteran was doing well.  Specifically, it was noted that he 
was feeling good and working without problems.  Mental status 
examination revealed that the veteran was casually dressed 
and appropriately groomed.  His affect was blunted and his 
mood was euthymic.  Orientation and memory were intact, and 
memory and judgment were good.  There were no delusions or 
hallucinations, and no suicidal or homicidal ideations.  A 
diagnosis of depression was made.  

In March 2005 a lay statement from the veteran's wife was 
received, accompanied by a waiver of initial RO 
consideration.  Therein, she identified the veteran's 
symptoms associated with his schizophrenic reaction and 
depression, and listed the medications he was taking.  

Most recently, additional evidence was received in August 
2005, accompanied by a waiver of initial RO consideration.  
This evidence consists of an August 2005 VA prescription 
form, signed by a VA doctor, stating that the veteran had 
been seen "and found depressed today."  The doctor stated 
that the veteran was "not able to go to work starting today 
and until further notice."  No other comments or clinical 
findings appear on the form.

III.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Under the General Rating Formula for Mental Disorders, the RO 
has assigned a 50 percent evaluation for the veteran's 
undifferentiated schizophrenia under 38 C.F.R. § 4.130, 
Diagnostic Code 9204.

Under this section, a schizophrenic disorder which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses a 
schizophrenic disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for a 
schizophrenic disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for a 
disorder which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  GAF scores ranging between 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 
242- 244 (1995).

IV.  Analysis

The veteran contends that his social and industrial 
impairment is greater than is contemplated by the currently 
assigned 50 percent rating.  

Based upon a comprehensive review of the record, the Board 
finds that the evidence is most consistent with the continued 
assignment of a 50 percent evaluation.  Under the Rating 
Schedule, a 50 percent disability evaluation encompasses 
schizophrenic disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

Currently, the veteran's psychiatric disability is primarily 
manifested by sleeplessness, occasional flashbacks, and some 
disturbances in motivation and mood, all of which have shown 
improvement according to recent records of 2004; as well as 
depression noted in August 2005.  He has been employed for 30 
years at the same place, and is apparently still working 
full-time.  While it was noted that his psychiatric condition 
had required significant leave of absences from his job, this 
has not been the case subsequent to 2003.  The Board 
acknowledges that the record contains evidence dated in 
August 2005 which indicates that the veteran was excused from 
work due to an episode of depression, there is no indication 
that this resulted in any significant leave of absence from 
his employment.  It is also clear that that he is in a stable 
long-term marriage.  These symptoms are consistent with the 
currently assigned 50 percent rating.

In order to warrant a 70 percent evaluation the following 
must be demonstrated by the evidence: occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

It is clear from the most recent evidence that nearly none of 
these manifestations (for 70 percent) are currently shown.  
Since 2003, and in many cases for long before that, there has 
been no indication of: obsessional rituals, illogical speech, 
near-continuous panic or depression, suicidal ideation, 
impaired impulse control, spatial disorientation; or neglect 
of personal appearance and hygiene.  Those manifestations 
that were present in the past, including suicidal ideation 
and arguably near-continuous depression, are not shown any of 
the clinical entries dated in 2004, nor were they objectively 
documented by the 2004 VA examination.  Moreover, it is clear 
that the veteran has the ability to maintain and establish 
effective relationships as evidenced both by his long-term 
marriage and his steady employment, despite occasional 
lapses, for more than 30 years.  In essence, there is simply 
no indication of occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood. 

The Board has considered both the VA examiner's assignment of 
a GAF score of 44, and her conclusion that, although 
schizophrenic reaction is in partial remission, it is 
superimposed upon by a diagnosis of depression.  According to 
DSM-IV, GAF scores ranging between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, supra.  
However, it is clear in this case that the veteran's 
psychiatric condition has shown major improvement since his 
suicide attempt in 2003, and the records reflect that since 
that time he has had no suicidal ideation.  Moreover, the 
veteran's clinical records dated since that time clearly are 
negative for indications of severe obsessional rituals or for 
any serious impairment in social, occupational, or school 
functioning and he is unquestionably able to keep a job.  
Accordingly, his actually manifested symptoms in the record 
are inconsistent with the GAF score assigned, inasmuch as he 
does not even manifest those as enumerated therein which are 
required for the assignment of a GAF score of 44, and 
therefore this score does not provide a basis for an 
increased evaluation.

The Board feels compelled to emphasize the 2004 VA 
psychiatric entries of June and November 2004, which stated 
that the veteran was feeling good, his sleeplessness had 
improved, he was working without problems and eating well, he 
was having no problems at home, and he was experiencing no 
relapse of acute symptoms.  Such findings, representing 
recent evidence as to the veteran's psychiatric condition, 
are not consistent with a demonstration of increased 
psychiatric symptomatology, nor are they consistent with the 
rating criteria required for the assignment of a 70 percent 
evaluation.  

The Board has also considered the evidence dated in August 
2005, to the effect that the veteran was experiencing 
depression, to the extent that he received a doctor's note, 
on a prescription form, that he was not able to work on the 
day he was seen with such symptoms and "until further 
notice."  At this point, that evidence alone does not 
provide a basis for an increased evaluation.  In and of 
itself, while it may be indicative of an episodic flare-up of 
symptomatology, it is not by itself indicative of 
symptomatology consistent with near-continuous depression (as 
enumerated under the 70 percent criteria) and does not 
indicate that the veteran has a sustained increase in his 
symptomatology associated with his service-connected 
schizophrenic reaction.  Moreover, given the lack of detail 
surrounding: (1) the veteran's symptoms at that time; (2) the 
doctor's reasons for excusing him from work; (3) the extent 
of time he was absent from work; and (4) his symptoms and 
condition during his absence from work and thereafter, the 
Board is unable to conclude that this evidence is so 
probative as to compel the assignment of an increased 
evaluation for the service-connected schizophrenic reaction, 
particularly in light of the extensive, detailed medical 
evidence discussed above.  

Overall, the competent evidence of record does not 
demonstrate that the veteran's service-connected 
schizophrenic disorder, even with superimposed depression, 
more nearly approximates the criteria for a 70 percent 
rating.  The evidence does not reflect occupational and 
social impairment with deficiencies in most areas due to 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech, or near-continuous 
panic or depression; a neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships to warrant the award of a 70 percent rating.  
In fact, as noted, none of these symptoms were present upon 
the most recent VA examination of 2004, nor were they shown 
by the 2004 records or the evidence dated in 2005.  

In view of the foregoing, the Board finds that the evidence 
preponderates against a rating in excess of 50 percent for 
the veteran's schizophrenic reaction.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

An evaluation in excess of 50 percent for schizophrenic 
reaction, undifferentiated type, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


